                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SPRINT SPECTRUM REALTY                           Case No. 19-cv-03099-JSC
                                           COMPANY, LLC,
                                   8                    Plaintiff,                          ORDER RE: DEFENDANT’S MOTION
                                   9                                                        FOR LEAVE TO FILE SECOND
                                                 v.                                         AMENDED COUNTERCLAIM
                                  10
                                           WILLIAM F. HARTKOPF, JR.,                        Re: Dkt. No. 41
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Sprint Spectrum Realty Company, LLC (“Sprint”) sues William F. Hartkopf, Jr. seeking

                                  14   declaratory judgment and other relief arising out of a lease of real property owned by Mr.

                                  15   Hartkopf.1 (Dkt. No. 1.)2 Mr. Hartkopf brings counterclaims against Sprint seeking declaratory

                                  16   judgment and other relief for breach of contract, breach of good faith and fair dealing, and unjust

                                  17   enrichment.3 (Dkt. No. 27.) Now before the Court is Mr. Hartkopf’s motion for leave to file

                                  18   second amended counterclaim. (Dkt. No. 41.) After careful consideration of the parties’ briefing,

                                  19   the Court concludes that oral argument is not necessary, and DENIES Mr. Hartkopf’s motion

                                  20   because the requested amendment would be futile.

                                  21                                            BACKGROUND

                                  22           The Court’s November 22, 2019 Order granting Sprint’s motion to dismiss Mr. Hartkopf’s

                                  23   counterclaim for fraudulent concealment sets forth the background of this case, (see Dkt. No. 32 at

                                  24
                                       1
                                  25     Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 5 & 15.)
                                  26
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                  27
                                       3
                                         By order dated November 22, 2019, the Court granted Sprint’s motion to dismiss Mr. Hartkopf’s
                                       counterclaim for concealment because he failed to plead facts that plausibly support an inference
                                  28   that Sprint concealed the total square footage it occupied on Mr. Hartkopf’s property. (Dkt. No.
                                       32.)
                                   1   2-4), and the Court incorporates that background here. In pertinent part, the parties entered into a

                                   2   “PCS Site Agreement” (the “Agreement”) in August 1997, whereby Mr. Hartkopf leased to Sprint

                                   3   certain space on the roof of his property. (Dkt. No. 32 at 2.) Mr. Hartkopf asserts that the

                                   4   Agreement limits the total leased space to 300 square feet, and that he agreed to the terms of the

                                   5   Agreement with that “express understanding.” (Id.) Sprint has always maintained that the

                                   6   Agreement does not so limit the total leased space. (See Dkt. No. 1 at ¶¶ 24-30.) The

                                   7   Agreement’s “Description of [Sprint’s] Site and Improvements” provides that the total leased

                                   8   space consists of:

                                   9                  Space on the exterior of the [Property] . . . for at least three [ ] sectors
                                                      of antennas as depicted in Exhibit A-2; approximately 300 square
                                  10                  feet, measuring approximately on the rooftop of the [Property] for
                                                      Sprint Spectrum’s equipment as depicted in Exhibit A-2; space for
                                  11                  utility runs connecting Sprint Spectrum’s equipment with the nearest
                                                      available utility services; space for coaxial cables connecting Sprint
                                  12                  Spectrum’s equipment and the antennas; and, access to the antennas,
Northern District of California




                                                      Sprint Spectrum’s equipment, utility runs and coaxial cables.
 United States District Court




                                  13

                                  14   (Dkt. No. 32 at 2 (quoting Dkt. No. 27, Ex. A at 14).) Beginning in December 2011, Mr. Hartkopf

                                  15   allowed Sprint to make subsequent modifications to the Agreement, with the express

                                  16   understanding between the parties that such modifications would not increase the size of the space

                                  17   originally agreed upon. (Id. at 3.)

                                  18          In April 2019, Mr. Hartkopf measured the space occupied by Sprint’s equipment on the

                                  19   roof of his property and discovered that it exceeded 300 square feet. (Id. at 4.) Mr. Hartkopf

                                  20   notified Sprint that it was in breach of the Agreement and demanded back rent for the additional

                                  21   space. (Id.) Sprint denied that it was in breach of the Agreement and filed the underlying

                                  22   complaint in this action in June 2019, asserting claims for declaratory judgment, breach of

                                  23   contract, breach of good faith and fair dealing, and specific performance. (Dkt. No. 1 at 10-13.)

                                  24          In August 2019, Mr. Hartkopf filed counterclaims for declaratory judgment, breach of

                                  25   contract, breach of implied covenant of good faith and fair dealing, and unjust enrichment. (Dkt.

                                  26   No. 20 at 4-7.) The following month Mr. Hartkopf filed amended counterclaims that added a

                                  27   claim for “concealment.” (See Dkt. No. 27 at 8-9.) Sprint moved to dismiss the concealment

                                  28   counterclaim thereafter under Federal Rule of Civil Procedure 12(b)(6), (Dkt. No. 28), and the
                                                                                           2
                                   1   Court granted that motion on November 22, 2019, (Dkt. No. 32). Mr. Hartkopf filed the instant

                                   2   motion on January 21, 2020 seeking leave to amend to file a second amended counterclaim adding

                                   3   a claim for “promise without intent to perform.” (See Dkt. No. 42, Ex. A.) The motion is fully

                                   4   briefed, (see Dkt. Nos. 48 & 49).

                                   5                                              DISCUSSION

                                   6          Federal Rule of Civil Procedure 15(a)(2) provides that a party may amend a pleading

                                   7   before trial “with the opposing party’s written consent or the court’s leave” and that the “court

                                   8   should freely give leave when justice so requires.” The standard under Rule 15(a) is “very

                                   9   liberal”; however, “a district court need not grant leave to amend where the amendment: (1)

                                  10   prejudices the opposing party; (2) is sought in bad faith; (3) produces an undue delay in litigation;

                                  11   or (4) is futile.” AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 951 (9th Cir. 2006)

                                  12   (internal quotation marks and citations omitted). As discussed below, Mr. Hartkopf’s requested
Northern District of California
 United States District Court




                                  13   amendment would be futile because he cannot state a claim for promissory fraud.

                                  14          Mr. Hartkopf seeks leave to add a state law counterclaim for “promise without intent to

                                  15   perform,” also known as promissory fraud. (Dkt. No. 41 at 3.) As explained by the California

                                  16   Supreme Court: “‘Promissory fraud’ is a subspecies of the action for fraud and deceit. A promise

                                  17   to do something necessarily implies the intention to perform; hence, where a promise is made

                                  18   without such intention, there is an implied misrepresentation of fact that may be actionable fraud.”

                                  19   Lazar v. Superior Court, 12 Cal. 4th 631, 638 (1996). “[P]roof that a promise was made and that

                                  20   it was not fulfilled is [not] sufficient to prove fraud.” Tenzer v. Superscope, Inc., 39 Cal. 3d 18, 30

                                  21   (1985). Instead, “something more than nonperformance is required to prove the defendant’s intent

                                  22   not to perform his promise.” Id. (internal quotation marks and citations omitted). Here, Mr.

                                  23   Hartkopf asserts that there is “something more” based on:

                                  24                  Sprint’s judicial admissions, contained in its verified complaint as
                                                      well as in its portion of the Joint Case Management Statement filed
                                  25                  by the parties, that it has, at all material times, used more than 300
                                                      square feet for the equipment it has installed on Hartkopf’s roof.
                                  26                  These judicial admissions demonstrate that Sprint, at the time it
                                                      contracted for its lease of 300 square feet, knew that the total space
                                  27                  that would be occupied by its equipment, as opposed to the so-called
                                                      “base equipment,” would exceed 300 square feet.
                                  28
                                                                                         3
                                   1   (Dkt. No. 41 at 3; see also Dkt. No. 49 at 4 (asserting that Mr. Hartkopf’s counterclaim “relies on

                                   2   an overt and unsolicited disclosure on Sprint’s part: the disclosure that Sprint has always known,

                                   3   since before its execution of the [Agreement] that its equipment would use more than 300 square

                                   4   feet of space”).)

                                   5           Mr. Hartkopf’s identification of the “something more” required for promissory fraud,

                                   6   however, is nothing more than Sprint’s admission that it did not perform the contract as Mr.

                                   7   Hartkopf interpreted it; in other words, it is merely an allegation of nonperformance. The Court’s

                                   8   Order dismissing Mr. Hartkopf’s fraud claim for concealment contains analysis equally applicable

                                   9   here:

                                  10                  Mr. Hartkopf has failed to plausibly allege that Sprint intentionally
                                                      concealed the amount of space its equipment occupied for [ ] another
                                  11                  reason: Sprint’s underlying complaint alleges that the Agreement
                                                      does not limit the Site to 300 square feet. In other words, and as Sprint
                                  12                  asserts, Mr. Hartkopf “ignores Sprint’s position in this case that it did
Northern District of California




                                                      disclose to [Mr. Hartkopf]” in the Agreement that the Facility
 United States District Court




                                  13                  required more than 300 square feet of space. (See Dkt. No. 30 at 7
                                                      (emphasis added).) To plausibly plead that Sprint intentionally
                                  14                  concealed that it was using more space than the parties agreed to, Mr.
                                                      Hartkopf must plausibly plead facts that give rise to an inference
                                  15                  that Sprint shared Mr. Hartkopf’s interpretation of the Agreement
                                                      when it allegedly concealed its purported breach from him. Mr.
                                  16                  Hartkopf does not allege a single fact to support such an inference.
                                                      The Agreement itself cannot support that inference because its
                                  17                  interpretation is not so clear that the Court can infer that Sprint had
                                                      to have known that the Agreement means what Mr. Hartkopf
                                  18                  presently asserts.
                                  19   (Dkt. No. 32 at 9 (emphasis added) (footnote omitted).) Mr. Hartkopf’s proposed counterclaim for

                                  20   promissory fraud likewise fails because it is based entirely on his interpretation that the Agreement

                                  21   limits the total leased space to 300 square feet. He still does not allege facts that plausibly support

                                  22   an inference that at the time Sprint entered into the Agreement Sprint shared Mr. Hartkopf’s

                                  23   interpretation. Without such allegations, Mr. Hartkopf cannot plausibly allege that Sprint never

                                  24   intended to perform under the Agreement. See Magpali v. Farmers Grp., Inc., 48 Cal. App. 4th

                                  25   471, 481 (1996) (“A promise of future conduct is actionable as fraud only if made without a

                                  26   present intent to perform.”).

                                  27           Simply put, Mr. Hartkopf has alleged nothing more than Sprint’s nonperformance. That

                                  28   Sprint admits that it did not interpret the contract in the same manner as Mr. Hartkopf, and thus
                                                                                          4
                                   1   did not perform under the contract as Mr. Hartkopf interprets it, is not sufficient to state a

                                   2   plausible claim for promissory fraud. Thus, granting leave to amend would be futile.

                                   3                                              CONCLUSION

                                   4          For the reasons set forth above, the Court DENIES Mr. Hartkopf’s motion for leave to

                                   5   amend because amendment would be futile. Any future requests for leave to amend the pleadings

                                   6   must comply with the good cause standard of Federal Rule of Civil Procedure 16.

                                   7          IT IS SO ORDERED.

                                   8   Dated: February 24, 2020

                                   9

                                  10
                                                                                                      JACQUELINE SCOTT CORLEY
                                  11                                                                  United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
